                                  Case 20-13363-PGH            Doc 10-6          Filed 03/19/20       Page 1 of 1
Label Matrix for local noticing                      Bullseye Coating And Blasting Corp                   Antonio Balestena, Jr.
113C-0                                               2301 SW 57 Ter                                       c/o Sahr O. Dumbar, Esq.
Case 20-13363-PGH                                    West Park, FL 33023-4026                             1200 Brickell Ave. #1950
Southern District of Florida                                                                              Miami, FL 33131-3298
Fort Lauderdale
Thu Mar 19 15:31:56 EDT 2020
Herc Rental                                          Office of the US Trustee                             Peter D Spindel
470 SW 9 Ter.                                        51 S.W. 1st Ave.                                     8306 Mills Dr. #458
Pompano Beach, FL 33069-3527                         Suite 1204                                           Miami, FL 33183-4838
                                                     Miami, FL 33130-1614




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Antonio Balestena, Jr.                            End of Label Matrix
                                                     Mailable recipients     5
                                                     Bypassed recipients     1
                                                     Total                   6
